Case 17-22805        Doc 52     Filed 02/11/19     Entered 02/11/19 17:00:51          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 22805
         David P Burch
         Ashley S Burch
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/31/2017.

         2) The plan was confirmed on 01/16/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/31/2018.

         5) The case was Dismissed on 09/11/2018.

         6) Number of months from filing to last payment: 9.

         7) Number of months case was pending: 18.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-22805             Doc 52            Filed 02/11/19    Entered 02/11/19 17:00:51                Desc         Page 2
                                                             of 4



 Receipts:

           Total paid by or on behalf of the debtor                       $3,390.71
           Less amount refunded to debtor                                     $0.00

 NET RECEIPTS:                                                                                               $3,390.71


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $2,967.38
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                   $141.33
     Other                                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $3,108.71

 Attorney fees paid and disclosed by debtor:                            $400.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim            Claim       Principal      Int.
 Name                                           Class   Scheduled      Asserted         Allowed        Paid         Paid
 Afni                                       Unsecured      3,353.00            NA              NA            0.00       0.00
 Allied Collection Services                 Unsecured      1,024.00            NA              NA            0.00       0.00
 AmeriCash Loans LLC                        Unsecured      2,620.84       2,620.84        2,620.84           0.00       0.00
 CCI Contract Callers, Inc                  Unsecured         117.00           NA              NA            0.00       0.00
 Check N Go                                 Unsecured         598.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue      Unsecured      3,239.00       4,225.89        4,225.89           0.00       0.00
 COMNWLTH FINANCIAL                         Unsecured         395.00           NA              NA            0.00       0.00
 Complete Credit Solutions C/O Peritus Po   Unsecured           0.00        322.11          322.11           0.00       0.00
 Credit One Bank                            Unsecured         436.00           NA              NA            0.00       0.00
 Department Of Education                    Unsecured     46,713.00     59,540.98        59,540.98           0.00       0.00
 Department Of Education                    Unsecured     50,920.00           0.00            0.00           0.00       0.00
 Dish Network                               Unsecured         700.00           NA              NA            0.00       0.00
 Grant & Weber                              Unsecured         861.00           NA              NA            0.00       0.00
 Harris and Harris                          Unsecured         200.00           NA              NA            0.00       0.00
 Harris and Harris                          Unsecured         200.00           NA              NA            0.00       0.00
 Harris and Harris                          Unsecured         289.00           NA              NA            0.00       0.00
 HUNTER WARFIELD                            Unsecured      4,243.00            NA              NA            0.00       0.00
 IC Systems                                 Unsecured         507.00           NA              NA            0.00       0.00
 ILLINOIS COLLECTION SE                     Unsecured         226.00           NA              NA            0.00       0.00
 Illinois Tollway                           Unsecured      3,027.00       4,307.50        4,307.50           0.00       0.00
 Internal Revenue Service                   Unsecured           0.00        367.00          367.00           0.00       0.00
 Internal Revenue Service                   Priority       1,800.00       1,272.00        1,272.00           0.00       0.00
 Jefferson Capital Systems LLC              Unsecured         544.00        544.81          544.81           0.00       0.00
 Merchants & Medcal                         Unsecured          67.00           NA              NA            0.00       0.00
 Northwest Collectors                       Unsecured          80.00           NA              NA            0.00       0.00
 Nw Collector                               Unsecured          80.00           NA              NA            0.00       0.00
 Payday Loan Store of Illinois, Inc         Unsecured         400.00           NA              NA            0.00       0.00
 Pellettieri                                Unsecured         449.00           NA              NA            0.00       0.00
 Peoples Gas                                Unsecured           1.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates              Unsecured         384.63        384.63          384.63           0.00       0.00
 Resurgent Capital Services                 Unsecured         480.00        538.71          538.71           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-22805              Doc 52   Filed 02/11/19    Entered 02/11/19 17:00:51                 Desc        Page 3
                                                     of 4



 Scheduled Creditors:
 Creditor                                         Claim           Claim         Claim        Principal       Int.
 Name                                   Class   Scheduled        Asserted      Allowed         Paid          Paid
 Resurgent Capital Services         Unsecured         546.00          546.25        546.25           0.00        0.00
 Resurgent Capital Services         Unsecured      1,937.00         1,937.00      1,937.00           0.00        0.00
 Speedy Cash                        Unsecured         540.00          245.45        245.45           0.00        0.00
 Speedy Cash                        Unsecured           0.00          489.50        489.50           0.00        0.00
 State Farm Financial Services      Secured       12,271.00             0.00      7,825.00        282.00         0.00
 TCF                                Unsecured         200.00             NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                  Claim            Principal                Interest
                                                                Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                            $0.00              $0.00                  $0.00
       Mortgage Arrearage                                          $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                                 $7,825.00            $282.00                  $0.00
       All Other Secured                                           $0.00              $0.00                  $0.00
 TOTAL SECURED:                                                $7,825.00            $282.00                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                 $0.00                $0.00                $0.00
        Domestic Support Ongoing                                   $0.00                $0.00                $0.00
        All Other Priority                                     $1,272.00                $0.00                $0.00
 TOTAL PRIORITY:                                               $1,272.00                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                               $76,070.67                   $0.00                $0.00


 Disbursements:

           Expenses of Administration                               $3,108.71
           Disbursements to Creditors                                 $282.00

 TOTAL DISBURSEMENTS :                                                                               $3,390.71




UST Form 101-13-FR-S (9/1/2009)
Case 17-22805        Doc 52      Filed 02/11/19     Entered 02/11/19 17:00:51            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
